Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 1 of 25 PageID 256




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
   BRANDY HARRISON,

                  Plaintiff,
   v.                                                     CASE NO.: 8:17-cv-1369-T-02CPT

   CITY OF TAMPA, a municipal
   Florida Corporation, and
   TECHSTAFF, INC., of TAMPA,
   a Florida entity operating in Florida, and
   ADAM MAINZER, in his person capacity

               Defendants.
   ________________________________________/

                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          The Defendant, the City of Tampa, (“Defendant” or “City”), moves pursuant to Rule

   56 of the Federal Rules of Civil Procedure for a grant of summary judgment in its favor on all

   claims brought by the Plaintiff, Brandy Harrison, (“Plaintiff”). The Plaintiff was an employee

   of Techstaff, Inc., (“Techstaff”), who was on assignment as a contractor with the City in its

   Water Department. Her assignment with the City was terminated after a City employee

   complained that the Plaintiff was harassing him by, among other things, sending threatening

   and inappropriate text messages. The Plaintiff admits that she sent the text messages.

          The Plaintiff has brought suit against the City claiming violations of Title VII for sex

   harassment and hostile work environment, sex discrimination, and retaliation, and violations

   of Florida tort law for negligent retention based on the alleged sex harassment. For the reasons

   more fully stated in the memorandum of law, the Court should grant the City summary

   judgment on all claims because there are no genuine issues of material fact and the City is

   entitled to judgment as a matter of law. The Plaintiff cannot establish a basis for employer
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 2 of 25 PageID 257




   liability on the sex harassment and hostile work environment claims because the City had

   policies and procedures in effect which prohibited sex harassment and the Plaintiff failed to

   promptly report to the City the alleged harassing conduct. When she did report the alleged

   conduct, the City promptly acted and took appropriate remedial action against the alleged

   harassers. Moreover, the Plaintiff cannot demonstrate that the alleged conduct was sufficiently

   severe or pervasive to constitute sex harassment. For the alleged discrimination and retaliation

   claims, the City had a legitimate, nondiscriminatory reason for terminating the Plaintiff’s

   assignment and she cannot demonstrate that the reason was a pretext and the real reason was

   intentional discrimination or retaliation. The Plaintiff’s negligence claim fails because, as a

   matter of law, there is no Florida common law tort of sexual harassment and therefore no

   grounds for a negligent retention claim. The City is also entitled to sovereign immunity.

                                           MEMORANDUM OF LAW

   I.         Factual and Procedural Background

              A.       The City of Tampa

              1.       The City of Tampa Water Department (“Water Department”) is one of many

   departments in the City. (Marple Affidavit (“Aff.”) ¶ 5). The director of the department is

   Chuck Weber. (Marple 38:24-25). 1 Separate and apart from the Water Department is the City’s

   Human Resources Department (“HR”). (Aff. ¶¶ 3, 5). The director of the City’s HR is

   Kimberly Crum. (Marple 4:2-5); (Aff. ¶ 4). All terminations and formal disciplinary actions

   for City employees must be approved by Crum, who reviews the action based on the

   recommendation of the appropriate department director. (Marple 36:19-37:1); (Aff. ¶ 4). This


   1
       Depositions will be cited by reference to the deponent’s last name followed by the page and line number(s).


                                                            2
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 3 of 25 PageID 258




   review and approval by Crum ensures that there is a uniform application of the City’s policies

   and disciplinary actions. (Aff. ¶ 4).

            B.       Techstaff and the Plaintiff’s assignment with the City

            2.       The Plaintiff was employed by the staffing company Techstaff as a work order

   technician. (Doc. 36 ¶ 17); (Plaintiff (“Pl.”) 17:22-24, 21:15-17, 24:14-20). Techstaff

   contracted with the City to provide staff supplements and, as part of those services, the Plaintiff

   was assigned to work with the City starting in April 2016. (Doc. 36 ¶¶ 18-19); (Pl. 23:16-21).

            3.       The Plaintiff’s assignment with the City was in the Water Department. (Doc.

   36 ¶ 20). Her immediate City supervisor for that assignment was Ron Calderoni, the City’s

   Water Distribution Senior Team Leader. (Pl. 24:21-24); (Marple 61:24-62:5). Calderoni had

   no authority to terminate employees or otherwise take formal disciplinary action against them.

   (Aff. ¶ 6). Calderoni reported directly to Eli Franco, the City’s Water Distribution and

   Consumer Services Manager, who reported to Weber. (Pl. 24:21-25:2); (Marple 36:11-12,

   44:14-17); (Aff. ¶ 7). Tim Johnson, a Utility Technician II (Interim Team Leader), was not in

   the Plaintiff’s chain of command with the City and had no supervisory role over the Plaintiff.

   (Aff. ¶ 8). Johnson had no authority to take any disciplinary or other action against the Plaintiff

   that affected her assignment with the City. (Aff. ¶ 8).

            4.       Even though the Plaintiff was not an employee of the City, she could still make

   a complaint of alleged sex harassment to the City’s HR for investigation. 2 (Marple 8:15-9:5).


   2
     The City is an equal opportunity employer. In the City’s Personnel Manual, sections B1.1 and B1.2., the City
   specifically prohibits discrimination and harassment based on protected characteristics, including sex. (Marple
   6:1-11); (Aff. ¶ 10, Ex. A Bates stamp number (“BS#”) 000914-18). The Personnel Manual also provides a
   complaint mechanism for sex harassment claims. (Marple 15:8-11); (Aff. ¶ 10, Ex. A BS# 000914-18). If the
   allegations of harassment are sustained as a violation of City policy, the harasser can be terminated. (Aff. ¶ 10,
   Ex. A BS# 000914-18).


                                                           3
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 4 of 25 PageID 259




   All complaints of sex harassment received by the City are investigated by the City’s HR.

   (Marple 4:25-5:14, 15:8-11, 54:23-55:19). The investigation conducted by the City’s HR is

   independent of the department involved. (Marple 4:25-5:14, 15:8-11, 16:17-18:6, 54:23-

   55:19). In addition to being able to complain to the City, the Plaintiff could utilize any

   complaint mechanism established by her employer Techstaff. (Marple 8:15-9:5).

          C.      The Plaintiff makes a complaint against Johnson and the City takes
                  prompt remedial action

          5.      At the start of her assignment with the City in April 2016, the Plaintiff admits

   that she had no issues with any employees. (Pl. 23:16-21, 27:14-18). The first time she reported

   any alleged issues to the City was on May 24, 2016. (Doc. 36 ¶ 35). That day, she notified

   Calderoni that Johnson was engaging in alleged conduct she believed to be inappropriate, such

   as leaving her sticky notes at work. (Doc. 36 ¶ 35); (Pl. Ex. 7 at ¶ 6); (Pl. 33:2-18, Ex. 1);

   (Marple 30:10-20, 45:13-46:5). It is undisputed that the Plaintiff did not inform Calderoni that

   she believed he (Calderoni) was engaged in any inappropriate conduct. (Pl. 34:9-35:9).

          6.      Calderoni immediately informed his superiors of the Plaintiff’s allegations

   against Johnson. On May 25, 2016, the day after the report, the Plaintiff was called into a

   meeting with Franco, Pat Leonard, the City’s Water Distribution Operator Supervisor, and

   Calderoni to discuss the matter. (Doc. 36 ¶ 36); (Pl. Ex. 7 at ¶ 6); (Pl. 35:13-36:3); (Marple

   46:19-47:15, 48:7-17).

          7.      Because the nature of the report involved a potential sex-based claim, the matter

   was referred to the City’s HR. On May 25th the Plaintiff was called into a meeting with

   Rebecca Lukban, Employee Relations Specialist in the City’s HR, Franco, and others. (Doc.

   36 ¶ 36); (Pl. Ex. 7 at ¶ 6); (Pl. 35:13-36:3); (Marple 46:19-47:15, 48:7-21). During that


                                                  4
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 5 of 25 PageID 260




   meeting, Lukban asked the Plaintiff to provide a detailed account of the alleged harassment by

   Johnson. (Doc. 36 ¶ 37). In the Plaintiff’s own words, she “reluctantly” provided the requested

   information. (Doc. 36 ¶ 38). It is undisputed that the Plaintiff did not allege Calderoni or

   anyone other than Johnson was engaging in any alleged sex harassment. (Doc. 36 ¶ 39); (Pl.

   37:10-13); (Marple 45:13-24, 46:19-47:15, 48:18-21). At the meeting, the Plaintiff expressed

   that she wanted the behavior by Johnson to stop, but she did not want him to get into trouble.

   (Aff. ¶ 11, Ex. B BS# 000760, 766-68).

          8.      The Plaintiff provided the City with notes that Johnson allegedly left her. The

   notes asked the Plaintiff to “[t]ake a picture of yourself” and send it to him, asked her if she

   would like to meet for dinner and whether they were still on for a happy hour, asked other non-

   work related questions, and commented that she looked “good as hell.” (Pl. 30:13-31:9, 31:24-

   32:10, Ex. 1). The Plaintiff further claimed that Johnson had been contacting her via text and

   Facebook messages, mostly outside of work hours. (Pl. 38:2-10, Ex. 2). The Facebook

   messages included comments such as: “you look Amazing,” “Damn you are so Sexy,” “You

   have a lovely smile,” you are an “attractive Woman,” “Your legs are so Sexy, I can spoil you,”

   “Sexy Red,” “your [sic] a very Sexy and Pretty Woman,” and others along those lines as well

   as emojis. (Pl. Ex. 2). At the beginning of the communications, the Plaintiff responded by

   thanking Johnson and sending smile emojis back to him. (Pl. Ex. 2). At one point, though, she

   stated that “[Johnson] your [sic] doing too much.. Smh.” (Pl. Ex. 2). In response, Johnson

   replied “Okay, good night.” (Pl. Ex. 2). In addition to the communications, she claimed that

   Johnson provided her gifts of shoes and underwear, which she admitted to keeping in a box

   but claimed the gifts made her uncomfortable. (Marple 46:6-18); (Pl. 106:19-108:1).



                                                  5
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 6 of 25 PageID 261




          9.      The City’s HR conducted an investigation into the Plaintiff’s allegations. On

   May 26, 2016, Johnson was called into to a meeting with Lukban, Franco, and Leonard

   regarding the Plaintiff’s allegations. (Aff. ¶ 11, Ex. B BS# 000762-65). Johnson admitted to

   leaving the Plaintiff notes and contacting her outside of work via text message and Facebook.

   See (Aff. ¶ 12, Ex. C BS# 000752); see also (Aff. ¶ 16, Ex. G BS# 000784-85). Johnson was

   directed to stop the non-work related contact with the Plaintiff and warned of the consequences

   should he fail to heed to the directive. (Marple 48:22-49:9).

          10.     As a follow-up to this directive, Franco issued Johnson a “Letter of Counseling”

   on May 31, 2016. (Aff. ¶ 12, Ex. C BS# 000752); (Marple 48:22-49:9). The letter stated:

          As a result of an initial complaint brought to our attention by [the Plaintiff], we
          asked you as series of questions regarding your actions involving this employee.
          You confirmed by your responses that you had contact with this individual
          outside of normal work hours through a variety of communication methods, and
          that the nature of that contact was personal not business. It was pointed out to
          you that the employee wishes for you to stop all non-work related contact with
          her immediately, and you agreed to comply. Failure to do so can result in a
          variety of steps the organization might be obligated to take including
          progressive discipline and referring the matter to Tampa Police.

          As a result of your apparent lapse in judgment, I have included copies of Policy
          B1.1 – Equal Opportunity, and B24.1 – Anti-Fraternization, and highlighted
          sections that you should familiarize yourself with in order to avoid a possible
          repeat of this behavior in the future.

          I trust that you have heard the employee and the organization loud and clear on
          this matter.

   (Aff. ¶ 12, Ex. C BS# 000752-58).

          11.     The Plaintiff received no discipline for reporting Johnson’s conduct to the City.

          D.      The Plaintiff reports alleged hearsay rumors

          12.     In the immediate aftermath of her complaint and the HR’s investigation the



                                                  6
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 7 of 25 PageID 262




   Plaintiff claims the non-work communication between herself and Johnson ceased. (Pl. 109:24-

   110:12). According to the Plaintiff, Johnson communicated through another employee that he

   was sorry for what happened and she accepted the apology. (Pl. 110:22-111:4). Thereafter,

   Johnson told the Plaintiff that “he was really sorry about what was going on.” (Pl. 111:5-12).

   The Plaintiff responded that “it was okay,” that Johnson “wasn’t a murderer or a bad person,”

   and he just “needed to work on” how he “dealt and approached” her. (Pl. 111:5-12).

            13.      But on June 2, 2016, the Plaintiff reported to Calderoni that she heard hearsay

   that Johnson was allegedly spreading rumors about her. (Pl. 42:1-7); (Marple 49:10-14); (Aff.

   ¶ 15, Ex. F BS# 000745). There was no report at this time that Johnson was directly

   communicating with the Plaintiff on non-work related matters or otherwise engaging in any

   harassment or other conduct based on sex. (Aff. ¶ 15, Ex. F BS# 000745). The Plaintiff reported

   also for the first time alleged conduct by other individuals, such as Mike Rafferty who she

   claimed approached her and exchanged words with her. (Pl. 42:8-15); (Aff. ¶ 15, Ex. F BS#

   000745). The Plaintiff does not remember what Rafferty said other than she did not like it. (Pl.

   42:8-24). She does not know whether Rafferty’s conduct was based on sex. 3 (Pl. 42:20-22).

            14.      The next day, June 3rd, Calderoni reported the matter to Lukban and Franco.

   (Marple 49:10-17). The Plaintiff did not disclose any alleged inappropriate conduct by



   3
     That same day, Calderoni observed the Plaintiff “horsing around” with Rafferty. (Aff. ¶ 15, Ex. F BS# 000745-
   46). Calderoni advised the Plaintiff that she had work to perform. (Aff. ¶ 15, Ex. F BS# 000745-46). Later that
   day, Calderoni observed the Plaintiff conversing with Christie Blount for approximately forty-five minutes, well
   in excess of her fifteen minute break time. (Aff. ¶ 15, Ex. F BS# 000746).
             On June 3, 2016, the Plaintiff approached Calderoni to talk regarding, among other things, the matter
   with Blount claiming that Blount called her out on gossip. (Aff. ¶ 15, Ex. F BS# 000747). Calderoni told the
   Plaintiff to avoid these type of interactions and keep her interactions job related. (Aff. ¶ 15, Ex. F BS# 000747).
             At one point the Plaintiff asked Calderoni if she could go to his office because it felt “tense” at work.
   (Pl. Ex. 4). According to the Plaintiff, the tension related to the fact that some individuals believed Calderoni
   showed her favoritism because he gave her a City t-shirt and had meals with her. (Pl. 61:13-63:4).


                                                           7
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 8 of 25 PageID 263




   Calderoni, nor did she express any fear about going to him. (Marple 49:18-25). Calderoni also

   reported some behavioral issues that he had documented for the Plaintiff. (Aff. ¶ 15, Ex. F BS#

   000745-47).

          E.      Marquis Wright files a harassment complaint against the Plaintiff

          15.     At some point, the Plaintiff entered into what she concedes was a mutual

   relationship with Marquis Wright, a City Utility Technician II (Interim Team Leader), but that

   relationship ended. (Pl. 48:4-7, 48:21-23). On June 29, 2016, Wright approached Calderoni to

   disclose that he (Wright) was scared of the Plaintiff and felt harassed by her. (Marple 26:10-

   20, 44:9-22, 50:13-18, 53:18-20, 64:10-11); (Pl. 48:4-14, 49:8-11). Among other things,

   Wright reported that the Plaintiff sent him text messages of a threatening nature. (Marple

   26:10-20, 44:9-22, 50:13-18).

          16.     After receiving this complaint, Calderoni reported the matter to Franco. (Marple

   44:9-22, 50:19-23, 51:10-16). That same day, June 29th, Wright met with Franco and Leonard

   about his (Wright’s) complaint against the Plaintiff. (Marple 44:9-22, 50:19-23). Wright

   provided the City with several text messages that the Plaintiff sent him. (Pl. 65:10-13, Ex. 5);

   (Marple 26:10-20, 50:19-23, 51:10-16, 52:13-15, 53:4-13). The text messages included:

          Fwd: Asking for it now so. . . Lemme know otherwise i am gone do what i
          originally planned. . Glad u picked up the phone bc trust you was gone have a
          bad night
          Fwd: U not gonna be able to run from this. . . . Like u do everything else
          Fwd: Yep. . . Bet that ass hush mouth nah. . . See where being selfish and nasty
          gets u. . . Im just as nasty if not even worse. . . You hurt me imma hurt you
          back
          Fwd: Why mr. Eli [Franco] want to meet with u? Did u say something to
          anybody
          Fwd: All your [sic] doing is further pissin me off

   (Pl. 65:10-13, Ex. 5).


                                                  8
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 9 of 25 PageID 264




            17.      Based on the nature of Wright’s allegations against the Plaintiff, Franco

   reported the matter to the City’s HR on June 29, 2016. (Marple 50:24-52:4, 53:18-20); (Aff. ¶

   13, Ex. D BS# 000770). Wright received no disciplinary action for making a harassment

   complaint. (Marple 64:7-65:3).

            F.       The Plaintiff makes a new complaint alleging Johnson and Calderoni
                     were harassing her

            18.      At or around the same time, the Plaintiff made a complaint to Adam Mainzer

   of Techstaff that Calderoni was engaged in inappropriate conduct. (Pl. 50:12-17); (Marple

   43:25-44:7). Mainzer has no employee relationship with the City. (Aff. ¶ 14); (Doc. 36 ¶ 4);

   (Pl. 20:9-13). At Mainzer’s request, the Plaintiff drafted notes about Calderoni’s alleged

   conduct. 4 (Pl. 82:1-100:9, 104:18-105:12, Ex. 8 5). According to the Plaintiff, Calderoni would

   comment that he was “attracted to black women,” that she looked “good” and “was pretty,”

   and whether she “had intercourse over the weekend.” (Pl. 96:7-97:9). He also allegedly asked

   the Plaintiff whether she strip danced before and if she made a lot of money. (Pl. Ex. 8). In

   addition to the comments, the Plaintiff claimed he touched her inappropriately in her private

   area, but does not remember when this happened or how often. (Pl. 99:19-100:8, Ex. 8). On

   other occasions, the Plaintiff claimed that he “hug[ged] and kiss[ed]” her. (Pl. 99:16-18,

   104:18-105:7, Ex. 8).

            19.      On June 29, 2016, the same day that Wright made a complaint to the City about



   4
     The notes reference, among other things, the Plaintiff’s claim that Calderoni would become enraged when males
   talked to the Plaintiff during work hours and then started “dangling my job over my head.” (Pl. 83:8-84:21, Ex.
   8). The Plaintiff does not tie this alleged threat to any demand or request for sexual favors. It is undisputed that
   Calderoni never recommended discipline for the Plaintiff or gave her a poor performance review. (Pl. 113:3-
   114:5, 122:9-20).
   5
     The last page of the exhibit is an alleged note from Johnson. (Pl. 105:13-106:9, Ex. 8).


                                                            9
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 10 of 25 PageID 265




    the Plaintiff’s harassment of him, Crum was contacted by Mainzer and told that the Plaintiff

    was making a complaint regarding alleged conduct by Johnson and Calderoni. (Marple 43:25-

    45:12, 50:24-52:7, 56:2-9). Prior to this report on June 29, 2016, the City had no knowledge

    that the Plaintiff believed Calderoni was harassing her. (Marple 45:13-24).

           G.      The City’s HR conducts concurrent investigations into the complaints
                   made by Wright and the Plaintiff, and terminates the Plaintiff’s
                   assignment based on the text messages she sent to Wright

           20.     The City’s HR initiated two concurrent investigations: one into Wright’s

    complaint that the Plaintiff was harassing him, and one into the Plaintiff’s complaint that

    Calderoni and Johnson were harassing her. (Marple 26:10-27:7, 30:10-31:7, 32:16-33:4).

           21.     On June 30, 2016, Crum and Kimberley Marple, Employee Relations Specialist

    Supervisor in the City’s HR, interviewed Calderoni as part of HR’s investigation into the

    Plaintiff’s allegations. (Marple 3:16-21, 56:2-18); (Aff. ¶ 14, Ex. E BS# 000693-98). In the

    interview, Calderoni admitted to engaging in some of the conduct that was alleged, but denied

    the other allegations that were made. (Marple 56:2-25). For example, he admitted to hugging

    the Plaintiff, but claimed he did that for everyone and that such acts were in his “nature.” (Aff.

    ¶ 14, Ex. E BS# 000693). He also admitted to kissing the Plaintiff on the cheek a “few times.”

    (Aff. ¶ 14, Ex. E BS# 000696). Calderoni further admitted to buying the Plaintiff food, but

    claimed this was something that he did for everyone. (Aff. ¶ 14, Ex. E BS# 000697).

           22.     The City’s HR promptly scheduled an interview with the Plaintiff to address

    her allegations against Calderoni and Johnson. (Marple 56:24-57:5). On July 1, 2016, Crum

    and Marple met with the Plaintiff and Mainzer. (Marple 18:13-19:1, 21:20-22:3, 23:10-16,

    57:6-15); (Pl. 49:24-50:11); (Aff. ¶ 14, Ex. E BS# 000681-90). During the meeting, the



                                                   10
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 11 of 25 PageID 266




    Plaintiff provided the City copies of text messages from Johnson and Calderoni and other

    evidence that she believed supported her allegations. (Pl. Ex. 1, Ex. 2, Ex. 3, Ex. 4); (Marple

    27:16-22, 31:22-32:15, 52:15-24). The Plaintiff alleged that Johnson sent her text messages, a

    Facebook friend request, and a book titled “Dirty Little Secrets” which was delivered by

    another person. (Pl. 109:25-110:6, Ex. 7 at ¶ 7); see also (Pl. Ex. 2 at BS# 0016-22, Ex. 3);

    (Marple 50:1-12). She also accused Calderoni of engaging in inappropriate conduct, including

    unwanted sexual advances and inappropriate touching, unwanted text messages, intimidation

    regarding employment status, and other conduct described above in her report to Mainzer. (Aff.

    ¶ 14, Ex. E BS# 000681-90); (Aff. ¶ 17, Ex. H BS# 000774-75).

               23.      As part of the concurrent investigation into Wright’s complaint, the Plaintiff

    was questioned about the text messages Wright provided the City. (Marple 26:21-27:10); (Pl.

    64:1-65:3). The Plaintiff confirmed that she sent the text messages to Wright. (Pl. 65:10-13,

    Ex. 5). Because the text messages were of a threatening and inappropriate nature, the Plaintiff

    was informed that she would no longer be permitted to perform services for the City through

    Techstaff. (Marple 27:23-28:11); (Pl. 21:6-10); (Doc. 36 ¶ 49). The City did not direct or

    request Techstaff to take any action with respect to the Plaintiff’s employment with Techstaff.

    (Aff. ¶ 9). Her employment relationship with Techstaff remained unchanged. 6 (Pl. 19:20-20:1).

               24.      At this meeting the Plaintiff informed the City’s HR for the first time that

    Wright was allegedly coming to her house during work hours for the City and altering his work

    orders for the City. 7 (Pl. 74:5-75:22); (Marple 53:21-54:3). Because falsification of time is not



    6
        Techstaff did not provide the Plaintiff a new placement, but she does not know the reason. (Pl. 19:20-20:16).
    7
        The Plaintiff did not previously report any issues with Wright’s time records. (Pl. 68:2-23).


                                                             11
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 12 of 25 PageID 267




    a discrimination or harassment complaint, an investigation into such conduct is handled at the

    department level. (Marple 28:16-29:13, 29:23-30:3, 54:10-22, 54:23-55:19). The matter was

    turned over to Leonard for an investigation to determine whether there had been a violation of

    Personnel Manual B28.2 which, if sustained, could lead to termination. 8 (Marple 28:16-29:13,

    29:23-30:3). The Plaintiff never accused Wright of any harassment based on sex or any other

    protected characteristic. (Marple 55:7-15).

            25.      Although the Plaintiff was no longer going to be working with the City, HR

    continued to investigate the Plaintiff’s claims related to Johnson and Calderoni. From July 6

    to July 8, 2016, Crum and Marple interviewed Renee Surgeon-Jones, Work Order Technician,

    Linda Coleman-Davis, Work Order Technician, Wanda Hernandez, Water Distribution

    Planner/Scheduler, Yolanda Davis, Water Distribution Planner/Scheduler, Shawn Thomas,

    Utility Technician III, and Demetrious Wilson, Utility Technician III as part of the

    investigation. (Marple 57:21-58:10); (Aff. ¶ 14, Ex. E BS# 000703-20).

            26.      On July 21, 2016, Calderoni was interviewed by the City’s HR a second time.

    (Aff. ¶ 14, Ex. E BS# 000699-702). During this interview, Calderoni was confronted with the

    text messages and other evidence provided by the Plaintiff. (Marple 31:22-32:11).

            27.      The City’s HR also conducted two interviews of Johnson, on July 26 and July

    27, 2016, respectively. (Marple 58:19-25) (Affidavit at BS# 000674-80). Although Johnson

    initially denied much of the conduct, he was confronted with the text messages and other

    evidence provided by the Plaintiff. (Marple 31:22-32:11); (Aff. ¶ 14, Ex. E BS# 000674-80).



    8
      This investigation did not find any inconsistencies with Wright’s time records. (Marple 29:10-19, 33:19-34:19,
    54:10-22). As a result, Wright received no disciplinary action. (Marple 29:10-19, 34:15-19).


                                                          12
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 13 of 25 PageID 268




    Johnson thereafter admitted to continuing to communicate with the Plaintiff despite the prior

    directive. (Aff. ¶ 14, Ex. E BS# 000674-80).

           28.     The investigation continued with Crum and Marple interviewing Ted Wagner,

    Safety & Loss Prevention Specialist, and Janalise Toole, TechStaff temporary employee, on

    August 2, 2016. (Marple 59:1-11); (Aff. ¶ 14, Ex. E BS# 000718-20, 000723-27).

           H.      Calderoni and Johnson are terminated by the City

           29.     Based on the information discovered during the course of the investigation, the

    City prepared notice of disciplinary actions for Calderoni and Johnson. (Marple 31:3-17). The

    draft notice of disciplinary actions charged Calderoni and Johnson with potential violations of

    City Personnel Manual B1.1A(4)(d), Equal Opportunity for alleged sexual harassment and

    hostile work environment. (Aff. ¶¶ 16-17, Ex. G BS# 000784-85, Ex. H BS# 000774-75).

    Additionally, Johnson was charged with a potential violation of City Personnel Manual

    B28.2A(3)(d)(1), Moral Turpitude, for being untruthful in his statements to HR. (Marple

    31:22-32:10); (Aff. ¶ 16, Ex. G BS# 000784-86). Based on their employment status with the

    City and the nature of the contemplated disciplinary action, Calderoni and Johnson were

    entitled to a due process pre-disciplinary hearing to provide their side of the story prior to

    discipline being imposed. (Marple 31:10-21, 59:12-24).

           30.     On August 17, 2016, the City held a pre-disciplinary hearing for Calderoni.

    (Marple 59:12-14); (Aff. ¶ 17, Ex. H BS# 000774-75); (Aff. ¶ 14, Ex. E BS# 000671-73). After

    the hearing was conducted, Calderoni was informed that his employment would be terminated.

    (Marple 31:19-21, 59:25-60:8); (Aff. ¶ 17, Ex. H BS# 000774-75). Calderoni resigned in lieu

    of termination. (Marple 31:19-21, 59:25-60:8).



                                                   13
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 14 of 25 PageID 269




               31.      On August 18, 2016, the City held a pre-disciplinary hearing for Johnson.

    (Marple 60:9-13); (Aff. ¶ 16, Ex. G BS# 000784-85); (Aff. ¶ 14, Ex. E BS# 000670). Johnson

    was informed after the hearing that his employment would be terminated. (Marple 31:19-21,

    60:9-22); (Aff. ¶ 16, Ex. G BS# 000784-85). Johnson resigned in lieu of termination. (Marple

    31:19-21, 60:9-22).

               I.       Procedural background

               The Plaintiff’s amended complaint asserts four counts against the City. 9 In count I, she

    alleges the City “discriminated against” her and “subjected her to gender-based harassment

    and gender-based hostile work environment because of her sex” in violation of Title VII. (Doc.

    36 ¶ 60). In count II, she asserts a negligent retention claim against the City claiming the City

    knew or should have known that Calderoni and Johnson subjected females to sexual advances

    and harassment, but failed to take appropriate action. (Id. ¶¶ 61-65). In count VI, she asserts a

    Title VII “hostile environment sexual harassment” claim. (Id. ¶¶ 80-102). And in count VII

    she asserts a Title VII retaliation claim. (Id. ¶¶ 103-14).

               The Court should grant the City summary judgment on all claims because there are no

    genuine issues of material fact and the City is entitled to judgment as a matter of law.

    II.        Legal Argument

               A.       Summary judgment should be granted on the Plaintiff’s negligence claim

               The Plaintiff asserts that the City was negligent because it continued to retain Calderoni

    and Johnson despite alleged knowledge of their “unlawful sexual advances ad [sic] harassment

    during work hours.” (Doc. 36 ¶¶ 61-65). To establish a claim for negligent retention, the


    9
        The Plaintiff voluntarily dismissed the claims against Techstaff and Mainzer. (Doc. 40); (Doc. 54).


                                                             14
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 15 of 25 PageID 270




    alleged underlying wrong “must be based on an injury resulting from a tort which is recognized

    under common law” in Florida. Wheeler v. Blackbear Two, LLC, 2012 WL 3596128, *2 (M.D.

    Fla. 2012) (citing Martinez v. Pavex Corp., 422 F. Supp. 2d 1284, 1298 (M.D. Fla. 2006) and

    Scelta v. Delicatessen Support Servs., Inc., 57 F. Supp. 2d 1327, 1348 (M.D. Fla. 1999)). There

    is no Florida common law tort for sexual harassment. Scelta, 57 F. Supp. 2d at 1348; Wheeler,

    2012 WL 3596128 at *2; see also City of Miami Beach v. Guerra, 746 So. 2d 1159, 1159-60

    (Fla. 3d DCA 1999); Castleberry v. Edward M. Chadbourne, Inc., 810 So. 2d 1028, 1030-31

    (Fla. 1st DCA 2002); Footstar Corp. v. Doe, 932 So. 2d 1272, 1278 (Fla. 2d DCA 2006)

    (Casaneueva, J. concurring specifically). Accordingly, the Plaintiff’s negligent retention claim

    fails as a matter of law. 10 Wheeler, 2012 WL 3596128 at *2; Vernon v. Med. Mgmt. Assoc. of

    Margate, 912 F. Supp. 1549, 1563-64 (S.D. Fla. 1996); Scherff v. Simba Group, LLC, 2010

    WL 11504720, *9 (S.D. Fla. 2010) (collecting cases); see also Guerra, 746 So. 2d at 1159-60;

    Castleberry, 810 So. 2d at 1030-31. Moreover, the claim must fail because the Plaintiff failed

    to provide the requisite notice prior to filing a negligence suit. § 768.28(6)(a), Fla. Stat. (2016).

             B.       Summary judgment should be granted on the Plaintiff’s sexual
                      harassment and hostile work environment claims

             The Plaintiff cannot establish that the City is liable for sexual harassment and/or a

    hostile work environment based on sex. To establish a prima facie claim, she must show that:

             (1) . . . she belonged to a protected group, (2) . . . she was subjected to
             unwelcome harassment, (3) the harassment was based on a protected

    10
      Additionally, the Plaintiff cannot demonstrate the City was negligent in its retention of Calderoni and Johnson.
    The first time the Plaintiff reported alleged conduct by Johnson was May 24, 2016. The City promptly investigated
    the matter, directed Johnson to stop the non-work contact, and issued Johnson a letter of counseling. The City had
    no knowledge of any inappropriate conduct by Calderoni at this time. Indeed, it was not until June 29, 2016 that
    the City was informed by Mainzer that the Plaintiff was complaining about inappropriate conduct by Calderoni
    and Johnson. The City again promptly conducted an investigation. At the conclusion of the investigation, both
    Calderoni and Johnson resigned in lieu of termination. The City was not negligent.


                                                           15
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 16 of 25 PageID 271




             characteristic, (4) the harassment was sufficiently severe or pervasive to alter
             the terms and conditions of . . . her employment and create an abusive working
             environment, and (5) a basis exists for holding the employer liable.

    Trask v. Sec’y, Dep’t of Veterans Affairs, 822 F.3d 1179, 1195 (11th Cir. 2016); see also Wilcox

    v. Corrs. Corp. of Am., 892 F.3d 1283, 1286-87 (11th Cir. 2018).

             For the fifth element, a different analysis applies depending on whether the alleged

    harasser is a “supervisor” or a coworker. A “supervisor” is someone empowered to take

    tangible employment actions against the Plaintiff—“i.e., to effect a ‘significant change in

    employment status, such as hiring, firing, failing to promote, reassignment with significantly

    different responsibilities, or a decision causing a significant change in benefits.’” Vance v. Ball

    State Univ., 570 U.S. 421, 424, 431, 450 (2013).

             If the alleged harasser is a coworker, the City is liable only if it was negligent in

    controlling the working conditions. Vance, 570 U.S. at 424. This occurs if the City “knew or

    should have known of the harassing conduct but failed to take prompt remedial action.” Wilcox,

    892 F.3d at 1287; see also Kilgore v. Thompson & Brock Mgmt., Inc., 93 F.3d 752, 753 (11th

    Cir. 1996). “The ‘remedial action’ must be ‘reasonably likely to prevent the misconduct from

    recurring.’” Kilgore, 93 F.3d at 754.

             If the alleged harasser is considered a supervisor under Title VII, the City can still avoid

    liability by establishing the Faragher/Ellerth defense. 11 Vance, 570 U.S. at 424. This defense

    requires the City to establish that (1) it exercised reasonable care to prevent and correct

    harassing behavior and (2) that the Plaintiff “‘unreasonably failed to take advantage of the


    11
      As explained above, Calderoni never recommended discipline for the Plaintiff or gave her a poor performance
    review. (Pl. 113:3-114:5, 122:9-20). Because the Plaintiff does not allege that he took an adverse action against
    her, the City can avoid liability for the Plaintiff’s sexual harassment claim by establishing the Faragher/Ellerth
    affirmative defense. Frederick v. Sprint/United Mgmt. Co., 246 F.3d 1305, 1311 (11th Cir. 2001).


                                                           16
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 17 of 25 PageID 272




    preventative or corrective opportunities.’” Id. at 424, 430; see also Baldwin v. Blue Cross/Blue

    Shield of Ala., 480 F.3d 1287, 1303 (11th Cir. 2007). For the first element, a policy or

    procedure which prevents harassment and provides for a reporting mechanism suffices.

    Baldwin, 480 F.3d at 1303. Once a complaint is received, courts look at whether the City

    “exercised reasonable care to correct promptly any sexually harassing behavior.” Id. For the

    second element, the Plaintiff’s failure can take two forms: “not using the procedures in place

    to promptly report any harassment and not taking advantage of any reasonable corrective

    measures the employer offers after the harassment is reported.” Id. at 1306. Either type of

    failure is enough to establish the defense. Id.

                   1.      Johnson

           The Plaintiff cannot establish a claim of sexual harassment or hostile work environment

    against the City based on Johnson’s alleged conduct. Although the Plaintiff assigns Johnson

    the title of “supervisor” in her amended complaint, Johnson is not a supervisor for purposes of

    Title VII. Johnson was not the Plaintiff’s direct supervisor for her City assignment and he had

    no authority to terminate or otherwise take a tangible employment action against her.

           There is no basis to hold the City liable for Johnson’s alleged conduct. The first time

    the Plaintiff claimed that Johnson engaged in any inappropriate conduct was on May 24, 2016

    in her report to Calderoni. The Plaintiff’s complaint was promptly forwarded up to the City’s

    HR to conduct an investigation. The next day, May 25th, the Plaintiff was interviewed by HR

    regarding her complaint. Although she wanted the conduct to stop, she expressed that she did

    not want Johnson terminated. The investigation continued on May 26th with Johnson’s

    interview. Johnson was directed to cease any non-work related contact with the Plaintiff. On



                                                      17
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 18 of 25 PageID 273




    May 31, 2016, the City issued Johnson a letter of counseling specifically directing him to stop

    any inappropriate conduct, referring him to the City’s policies on harassment and anti-

    fraternization, and informing him that further inappropriate conduct would result in

    disciplinary action. The City’s action was both prompt and appropriate for the situation.

             It is undisputed that the alleged conduct by Johnson initially stopped after the letter of

    counseling, but the Plaintiff claims new conduct occurred. The Plaintiff, however, did not

    report this alleged new conduct until June 29, 2016 when she informed Techstaff. 12 The City

    was made aware of the allegations that day and its HR commenced a new investigation. The

    Plaintiff does not allege any new harassment by Johnson occurred after the City became aware

    of her report of the new alleged conduct. As part of the investigation, the Plaintiff was

    interviewed on July 1, 2016 and Johnson was interviewed on July 26 and July 27, 2016. The

    City also conducted interviews of several other employees. After the investigation was

    completed, the City scheduled a pre-disciplinary meeting for Johnson on August 18, 2016. The

    City informed Johnson that he was being terminated. He resigned in lieu of termination. The

    City again took prompt remedial action in response to the Plaintiff’s report of alleged

    inappropriate conduct. Summary judgment should be granted. 13 See Patsalides v. City of Fort

    Pierce, 724 F. App’x 749, 751-52 (11th Cir. 2018) (holding there was no employer liability

    for alleged sexual harassment because the employer promptly investigated the plaintiff’s



    12
       The June 2, 2016 report alleged that the Plaintiff heard hearsay that Johnson was spreading rumors. She did not
    allege any sexual harassment by Johnson.
    13
       Assuming, arguendo, the Court finds that Johnson was a supervisor for purposes of Title VII, the City should
    still prevail on the claim under the Faragher/Ellerth affirmative defense. The City had policies and procedures
    which prohibited harassment based on sex and, for the same reasons explained above, took prompt remedial action
    to address the Plaintiff’s complaints. Moreover, the Plaintiff did not immediately report the conduct by Johnson.
    See Baldwin, 480 F.3d at 1306-07.


                                                           18
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 19 of 25 PageID 274




    allegations once she complained and took corrective action against the accused employee, who

    had a history of being accused of sexual harassment for which the employer took various

    corrective actions, thereby ensuring no further offensive conduct would occur).

           Assuming, arguendo, the Plaintiff can establish a basis for employer liability, her

    claims still fail because, as a matter of law, Johnson’s alleged conduct is not sufficiently severe

    or pervasive. To determine whether the alleged conduct is objectively severe or pervasive,

    courts look at “(1) the frequency of the conduct; (2) the severity of the conduct; (3) whether

    the conduct is physically threatening or humiliating, or a mere offensive utterance; and (4)

    whether the conduct unreasonably interferes with the employee’s job performance.” Mendoza

    v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1998).

           The Plaintiff does not allege that Johnson physically touched her. Rather, she alleges

    that Johnson sent her various forms of communications and gifts, which she kept. Many of the

    alleged text messages and Facebook posts occurred after work hours on personal devices and

    therefore are not grounds for a harassment claim against the City. See Geggatt v. Deese, 2009

    WL 2913533, *5 (M.D. Fla. 2009) (explaining “as a general proposition, employers are not

    responsible under Title VII for hostile sexual acts resulting from nonwork-related, off-duty

    interactions between co-employees” (citations omitted)). Additionally, even if the Plaintiff

    subjectively believed the conduct was harassment, her belief was not objectively reasonable.

    As a matter of law, the flirtatious comments by Johnson do not rise to the level of conduct

    necessary for a harassment. See, e.g., Mendoza, 195 F.3d at 1246-53; Guthrie v. Waffle House,

    Inc., 460 F. App’x 803, 804-08 (11th Cir. 2012). The alleged conduct also did not unreasonably

    interfere with the Plaintiff’s job performance.



                                                      19
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 20 of 25 PageID 275




                      2.       Calderoni

             Assuming for purposes of summary judgment only that Calderoni was the Plaintiff’s

    supervisor under Title VII, the City is entitled to summary judgment based on the

    Faragher/Ellerth defense. The City has policies and procedures which prohibit sexual

    harassment and it enforces the policies and procedures by promptly investigating such

    complaints and taking remedial action when appropriate. The Plaintiff knew about this

    enforcement mechanism because her May 24, 2016 complaint against Johnson was promptly

    investigated by the City’s HR and remedial action taken against Johnson. Despite the existence

    of this enforcement mechanism, as well as those offered by Techstaff, the Plaintiff

    unreasonably failed to take advantage of the preventative or corrective opportunities.

             Although the Plaintiff claims that Calderoni started harassing her shortly after she

    began her assignment with the City, it is undisputed that she failed to report the harassment at

    that time. She was interviewed by the City’s HR on May 25, 2016 related to her allegations

    against Johnson and made no mention of any alleged inappropriate conduct by Calderoni. The

    first time she made any report related to Calderoni was more than a month later on June 29,

    2016 to Techstaff, 14 which was forwarded to the City. The Plaintiff’s delay in reporting the

    alleged conduct was unreasonable and effectively prohibited the City from addressing the

    alleged conduct before it escalated. 15 Baldwin, 480 F.3d at 1306-07. This failure alone is



    14
       To the extent the Plaintiff claims she informally notified non-supervisors or non-HR representatives of the
    alleged conduct, such alleged disclosure would not put the City on notice. See Frederick, 246 F.3d at 1314 (citing,
    among others, Madray v. Publix Supermarkets, Inc., 208 F.3d 1290, 1302 (11th Cir. 2000) for the proposition
    that “amorphous complaints to persons not authorized to accept complaints constituted evidence that the
    employee unreasonably failed to take advantage of her employer’s complaint procedures”)).
    15
       The Plaintiff cannot justify her failure to report the alleged conduct promptly based on her alleged fear that
    Calderoni could have allegedly taken action against her job. See Baldwin, 480 F.3d at 1307.


                                                           20
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 21 of 25 PageID 276




    sufficient to satisfy the second element of the defense and precludes the Plaintiff from holding

    the City liable for the conduct. Id. at 1306.

           Moreover, once the City became aware of the Plaintiff’s complaint against Calderoni,

    the City took prompt action in conducting an investigation and prohibiting new alleged

    conduct. The Plaintiff does not allege any new harassment by Calderoni after she made a

    complaint against him. The day after the complaint was received by the City, Calderoni was

    interviewed as part of HR’s investigation. On July 1, 2016, the Plaintiff was interviewed related

    to her allegations. After the City conducted interviews of several other employees, a second

    interview for Calderoni was conducted on July 21, 2016. Following the conclusion of the

    investigation, the City scheduled a pre-disciplinary meeting for Calderoni on August 17, 2016.

    Calderoni was informed that his employment would be terminated. He resigned in lieu of

    termination. Again, the City’s remedial action was prompt and appropriate. There was no new

    alleged harassment by Calderoni once the City became aware of the alleged conduct. There is

    no basis to hold the City liable for any alleged conduct by Calderoni.

           C.      Summary judgment should be granted on the Plaintiff’s disparate
                   treatment sex discrimination and retaliation claims

           The Plaintiff’s disparate treatment sex discrimination and retaliation claims follow the

    McDonnel Douglas burden shifting framework. If the Plaintiff establishes a prima facie claim,

    the burden of production shifts to the City to articulate a legitimate, nondiscriminatory reason.

    Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1336 (11th Cir. 2015). Once articulated,

    any inference of discrimination/retaliation is dropped and the burden shifts back to the Plaintiff

    to establish pretext. Id.; Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en

    banc). To survive summary judgment, the Plaintiff must establish that both the articulated


                                                    21
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 22 of 25 PageID 277




    reason is a lie and the real reason for the action is intentional sex discrimination/retaliation.

    Brooks v. Cty. Comm’n of Jefferson Cty., Ala., 446 F.3d 1160, 1162-63 (11th Cir. 2006). It is

    not the Court’s role to sit as a super-personnel department second guessing the legitimate

    business decisions of the City. Flowers, 803 F.3d at 1338.

                    1.      There was no discrimination

            To establish a prima facie case of disparate treatment sex discrimination, the Plaintiff

    bears the burden to show that she (1) is a member of a protected class, (2) was qualified for the

    position, (3) suffered an adverse employment action, and (4) was replaced by someone outside

    of her protected class or treated more favorably than a similarly situated person outside of her

    protected class. See Flowers, 803 F.3d at 1336.

            The Plaintiff alleges that she suffered an adverse action based on sex because of the

    alleged “minimization” of her “complaints” against Calderoni and Johnson. The Plaintiff’s

    disagreement with the outcome of the City’s investigation into her complaints is not an adverse

    action for Title VII. Entrekin v. City of Panama City, Fla., 376 F. App’x 987, 995 (11th Cir.

    2010). Moreover, the Plaintiff has failed to demonstrate how the City allegedly minimized her

    complaints and a basis for claiming this alleged action was because of sex. Indeed, the City

    investigated her complaints and ultimately terminated the two male employees she accused of

    harassment. There was no discrimination by the City related to the investigation.

            The Plaintiff’s termination from her assignment is an adverse action, but she has failed

    to identify any similarly situated employees outside of her protected class who were treated

    more favorably than her. To be an appropriate comparator, she must show that the comparator

    is “similarly situated in all material respects.” Lewis v. City of Union City, Ga., -- F.3d --, 2019



                                                    22
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 23 of 25 PageID 278




    WL 1285058, *2, 8-10 (11th Cir. March 21, 2019) (en banc). The Plaintiff’s assignment was

    ended based on the threatening and inappropriate text messages she sent to Wright. She

    identifies no similarly situated male comparators who were treated more favorably.

            Summary judgment should also be granted because the grounds for terminating the

    Plaintiff’s assignment are a legitimate, nondiscriminatory reason and the Plaintiff has failed to

    establish that the reason is a pretext. It is undisputed that the Plaintiff sent the text messages to

    Wright and that Wright complained to the City about them. The decision to end the assignment

    was made by Crum after reviewing the text messages and determining they were threatening

    and inappropriate. Wright complained that the Plaintiff’s conduct was harassment. Harassment

    is treated as a serious offense and warranted the severance of the Plaintiff’s assignment with

    the City. Indeed, Calderoni and Johnson, both males, were terminated from their employment

    with the City based on the Plaintiff’s allegations that they harassed her. The Plaintiff has

    identified no evidence that the reason offered by the City for ending her assignment is a lie and

    the real reason is intentional sex discrimination.

            D.      There was no retaliation

            To establish a prima facie claim of retaliation, the Plaintiff must prove that (1) she

    engaged in statutorily protected activity, (2) she suffered a materially adverse action, and (3)

    the materially adverse action was causally connected to the protected activity. Trask, 822 F.3d

    at 1193-94. The Plaintiff must also show that her statutorily protected activity was the but-for

    cause for the materially adverse action—i.e., “the unlawful retaliation would not have occurred

    in the absence of the alleged wrongful action or actions of the employer.” Univ. of Tex. Sw.

    Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533-34 (2013).



                                                     23
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 24 of 25 PageID 279




           The Plaintiff cannot establish that any alleged protected activity was causally connected

    to the termination of her assignment or the but-for cause of it. The Plaintiff’s sending of the

    text messages to Wright was an intervening act of misconduct which severs any causal

    connection between the alleged protected activity and adverse action taken. See Hankins v.

    AirTran Airways, Inc., 237 F. App’x 513, 521 (11th Cir. 2007); Henderson v. FedEx Express,

    442 F. App’x 502, 507 (11th Cir. 2011). Moreover, once Wright made the complaint the

    Plaintiff could not engage in new protected activity in an effort to insulate herself from any

    discipline. Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1270 (11th Cir. 2010).

           The Plaintiff also cannot establish that the City’s legitimate, nondiscriminatory reason

    for the termination of her assignment, identified above, is a pretext for intentional retaliation.

    Although the Plaintiff’s assignment was terminated days after her complaint, the Plaintiff

    cannot show her alleged protected activity was the reason. Indeed, it is undisputed that she

    suffered no adverse action the first time she made a complaint of alleged harassment against

    Johnson on May 24, 2016. Additionally, Wright made a harassment complaint against the

    Plaintiff and suffered no adverse action. The Plaintiff was terminated from her assignment as

    a result of Wright’s complaint against her. It is undisputed that the Plaintiff sent the text

    messages to Wright. It is further undisputed that the Plaintiff never engaged in statutorily

    protected activity concerning any alleged conduct by Wright. The City received the Wright

    complaint and started to investigate that matter prior to the City finding out that the Plaintiff

    made a new complaint about Calderoni and Johnson. Moreover, even though the Plaintiff’s

    assignment ended as a result of the Wright complaint, the City continued to investigate her

    complaint and ultimately terminated the employment of the two alleged harassers, Calderoni



                                                   24
Case 8:17-cv-01369-WFJ-CPT Document 70 Filed 03/25/19 Page 25 of 25 PageID 280




    and Johnson. Because she cannot establish pretext, summary judgment should be granted.

                                         CONCLUSION

           The Court should therefore grant summary judgment for the City on all claims.

                                        Respectfully submitted,

                                        /s/ Thomas M. Gonzalez
                                        Thomas M. Gonzalez (Trial Counsel)
                                        Florida Bar No: 192341
                                        Nathan J. Paulich
                                        Florida Bar No: 0085190
                                        Thompson, Sizemore, Gonzalez & Hearing, P.A.
                                        201 North Franklin Street, Suite 1600
                                        Tampa, Florida 33602
                                        Mail: P. O. Box 639
                                        Tampa, Florida 33601
                                        Telephone: (813) 273-0050
                                        Facsimile: (813) 273-0072
                                        tgonzalez@tsghlaw.com
                                        npaulich@tsghlaw.com
                                        Attorneys for the Defendant, City of Tampa

                                 CERTIFICATE OF SERIVCE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

    this 25th day of March, 2019, by CM/ECF electronic filing to the Clerk of Court and to the

    following:

    Arnold S. Gaines                                  Yvette J. Harrell
    Gaines & Nolan                                    The Law Office of YJ Harrell, PLLC
    2100 SE Hillmoor Drive, Suite 106                 156 Frow Avenue
    Port St. Lucie, Florida 34952                     Coral Gables, FL 33133
    asg@againeslaw.com; asg@gainesnolan.com           counsel@yhlegal.com
    Attorney for the Plaintiff                        Attorney for the Plaintiff



                                        /s/ Thomas M. Gonzalez
                                        Attorney



                                                25
